Citation Nr: 0619311	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  06-10 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from June 1944 to December 
1945.                 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in July 2005 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  

The Board notes that the veteran's representative indicates 
potential new claims in a May 2006 statement of record.  
Specifically, the representative maintains that the record 
contains implied claims for a total rating based on 
individual unemployability, and for secondary service 
connection for hearing loss and tinnitus.  The Board refers 
these potential issues to the RO for potential development.  


FINDING OF FACT

The veteran's PTSD is manifested by symptoms that are 
productive of occupational and social impairment with 
deficiencies in most areas of his life.    


CONCLUSION OF LAW

The criteria for a 70 percent evaluation, for the veteran's 
service-connected PTSD, have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic Code 
9411 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased rating to 70 percent for 
PTSD.  In the interest of clarity, the Board will initially 
discuss whether this issue has been properly developed for 
appellate purposes.  The Board will then address the merits 
of the claim, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.
 


I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

VA satisfied VCAA notification requirements in a letter from 
the RO dated in May 2005.  38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159.  In this letter, the RO informed the veteran of the 
evidence needed to substantiate his claim, and requested from 
the veteran relevant evidence, or information regarding 
evidence pertaining to the appeal which the RO should obtain 
for the veteran (the Board also finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim).  Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (veteran should be notified that he 
should submit any pertinent evidence in his possession).  In 
this letter, the RO advised the veteran of the respective 
duties of the VA and of the veteran in obtaining evidence 
needed to substantiate his claim.  And in this letter, the RO 
provided notification to the veteran before adjudicating his 
claim in July 2005.  See Mayfield v. Nicholson, No. 05-7157, 
2006 U.S. App. LEXIS 8145 (Fed. Cir. April 5, 2006) (VCAA 
notice must be provided to a claimant before the initial 
unfavorable RO decision).  

The Board notes that in the May 2005 letter the RO did not 
provide the veteran with information regarding effective 
dates for the award of benefits.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Nevertheless, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  As will be discussed below, the veteran's 
claim will be approved, so the RO will rectify any notice 
defect when effectuating the award.  Moreover, the Board is 
granting the veteran the evaluation he claims entitlement to 
in his August 2005 notice of disagreement - 70 percent.  
There is therefore no possibility of prejudice to the veteran 
here.    

In sum, the Board finds that VA satisfied VCAA notification 
requirements in the May 2005 letter from VA, despite the 
omission of certain information.    

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate a 
claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating such a 
claim.  38 U.S.C.A. § 5103A.  The VCAA provides that the 
assistance provided by the Secretary shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary, as further 
defined by statute, to make a decision on the claim.  38 
U.S.C.A. § 5103A. 

In this matter, the RO obtained relevant VA medical records 
pertaining to this appeal.  And VA provided the veteran with 
compensation examination and a report addressing his claim.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 

II.  The Merits of the Claim for Increased Rating

The RO service connected the veteran for PTSD in a December 
1998 rating decision at 10 percent disabling.  The RO 
increased this evaluation to 50 percent in an October 2002 
rating decision.  In April 2005, the veteran claimed 
entitlement to a higher evaluation.  The RO denied this claim 
in the July 2005 rating decision now on appeal.  The veteran 
now claims that, given the level of panic and depression he 
currently experiences, a 70 percent evaluation would be 
appropriate here.  For the reasons set forth below, the Board 
agrees with his claim.  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  

Diagnostic Code 9411 addresses PTSD.  Under that code, 
ratings of 0, 10, 30, 50, 70, and 100 percent may be 
assigned.  As the veteran has already been assigned a 50 
percent evaluation, the Board will limit its analysis to 
whether a higher rating (i.e., 70 or 100 percent) would be 
appropriate here.  

A 70 percent rating for PTSD is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is warranted under DC 9411 for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9411.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.  

In this matter, the Board finds a 70 percent evaluation 
warranted based on evidence of the veteran's near-continuous 
panic and depression, which affects his ability to function 
independently, appropriately, and effectively.  A May 2005 
compensation examination report, and recent VA PTSD treatment 
records, supports this conclusion.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994) (where service connection already has 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern).

The May 2005 VA examiner noted the veteran's positive 
relationships with his three children and with his wife of 57 
years.  He described the veteran as alert and oriented x 3, 
and cooperative.  He stated that the veteran's thought 
process was goal directed and his speech was normal, logical, 
and clear.  The examiner noted the veteran's appropriate 
behavior, his appropriate personal hygiene, his intact 
memory, and the lack of evidence indicating ritualistic 
behavior.  He also stated that the veteran lacked a history 
of panic attacks (which the veteran disputes in his NOD and 
VA Form 9 substantive appeal).  

But the examiner reported the veteran's complaints of 
nightmares about his experiences during World War II combat, 
during which he will occasionally fall out of his bed.  He 
noted the veteran's tearfulness, his social avoidance, and 
intrusive memories.  He noted the veteran's reported poor 
impulse control with his children.  The examiner noted the 
veteran's suicidal ideation.  He noted the veteran's 
significant anxiety and depression related to his PTSD, and 
that he was extremely tearful when recalling his combat 
experiences.  

In closing, the May 2005 VA examiner noted the veteran's 
physiological reactivity on exposure to cues reminding him of 
combat, and of the veteran's survivor's guilt.  The examiner 
noted the veteran's avoidant behavior, and his social 
detachment and estrangement.  He noted the veteran's 
hyperarousal, exaggerated startle response, his 
circumstantial speech, his sleep disturbance, and his 
irritability and outbursts of anger.  The examiner assigned 
the veteran with a Global Assessment of Functioning (GAF) 
score of 45.  

VA treatment records reflect the veteran's distressed, shaky, 
and tremulous manner in October 2005.  The veteran's 
therapist described him as panicky, shaky, and tearful, and 
with poor concentration during his interview when recounting 
an experience during World War II.  During the interview, the 
veteran recounted his guilt at not experiencing an accident 
at sea which claimed the lives of many of his fellow 
soldiers.  These reports also indicate that the veteran's 
spouse had to help the veteran due to his confusion.  And the 
examiner opined that, due to the severity of the PTSD 
symptoms, the veteran was not employable.  

VA treatment records dated in April 2006 note the veteran's 
increased problems with memory, concentration, and other 
medical problems.  The therapist noted the veteran was 
obviously distressed, shaky, and tremulous.  The therapist 
also noted the veteran's reported increase in nightmares 
related to World War II experiences, and demonstrated startle 
response, as observed when a phone rang during the veteran's 
treatment.  This therapist noted a GAF score of 50.   

The Board notes that GAF scores ranging between 41 to 50 
reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995).  

As indicated, the Board finds that, collectively, the medical 
evidence of record supports a finding that the veteran has 
exhibited deficient occupational and social impairment.  His 
communication and thought processes are severely impaired as 
demonstrated by his impaired memory, impaired concentration, 
confusion, and constant depression and panic.  And due to the 
severity of his impairment, the veteran's social life has 
been significantly curtailed (despite his 57-year marriage).  
As such, and based on the entirety of the record, the Board 
finds a 70 percent rating warranted here.  See Francisco, 
supra.  

The Board finds a 100 percent rating unwarranted, however.  
The veteran's impairment cannot be described as "total."  
As noted, his panic, anxiety, depression, and confusion is 
severe.  But the record does not show the type of cognitive 
and behavioral impairment reserved for a 100 percent 
evaluation - the veteran thinks logically and coherently, is 
oriented, and, as noted by the May 2005 examiner and by his 
therapist, he behaves appropriately.  38 C.F.R. § 4.130, DC 
9411.

And, finally, none of the evidence indicates that the 
veteran's PTSD has caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to an increased evaluation to 70 percent, for 
PTSD, is granted, subject to the law and regulations 
controlling the award of monetary benefits.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


